TElEA         ORNEY          GENERAL
                             OF      %-EXAS
                            AUSTTN    ~I.'~?IDCAS
  FVILL  WIIx3ON
A-0RNE-w    GENEKAL         June 6, 1962

    Honorable Dean Martin               Opinion No. WW-1340
    County Attorney
    Grayson County                      Re:   Whether a county clerk
    Sherman, Texas                            may legally prepare
                                              certified copies of rec-
                                              ords in his office and
                                              forward same to the
                                              purchaser with a bill
                                              to be paid after delivery
    Dear Mr. Martin:                          and related question.
              In your request for an opinion from this office you
    ask two questions which we quote as follows:
              '%ay the county clerk of Grayson County,
         Texas, legally prepare certified copies of
         records In his office and forward same to
         the purchaser with a bill for same to be
         paid after delivery of these copies.
              "If the charges described in the pre-
         vious question are never paid, is the co:nty
         clerk liable to Grayson County under his
         bond for the amount charged and not collected."
               Article 6600, Vernon's Civil Statutes, provides as
    follows:
               "The county clerk shall give attested
          copies whenever demanded of all papers
          recorded in his office; and he shall receive
          for all such copies, such fees as may be
          provided by law."
              Such fees as are authorized to be charged by a
    county clerk of a county with less than 1,200,OOO population
    are prescribed in Article 3930, Vernon's Civil Statutes, as
    amended in 1957. The pertinent provisions of this Article read
    as follows:
               "Clerks of the county court may receive
          not to exceed the following fees: . . .
Honorable Dean Martin, page 2 (w-1340)


          "Filing and recording the bond and sworn
     statement of a livestock commission merchant        1.00
         Making a certified copy of such bond
    and statement                                        1.00
         Recording, transcribing or copying all
    papers or records required or permitted by
    law to be recorded, transcribed or copied,
    with or without certificate and seal, for
    each 100 words, not otherwise provided for            .20
         II
          . . .
          Section 5 of Article 3912e, Vernon's Civil Statutes,
provides as follows:
         "It shall be the duty of all officers
    to charge and collect in the manner author-
    ized by law all fees and commissions which
    are permitted by law to be assessed and col-
    lected for all official service performed by
    them. As and when such fees are collected
    they shall be deposited In the Officers'
    Salaries Fund, or funds provided in this
    Act. In the event the Commissioners' Court
    finds that the failure to collect any fee
    or commission was due to neglect on the part
    of the officer charged with the responsibility
    of collecting same, the amount of such fee
    or commission shall be deducted from the
    salary of such officer. Before any such
    deduction is made, the Commissioners' Court
    shall furnish such officer with an itemized
    statement of the uncollected fees with which
    his account Is to be charged, and shall notify
    such officer of the time and place for a hearing
    on same, to determine whether such officer was
    guilty of negligence, which time for hearing
    shall be at least ten days subsequent to the
    date of notice. Unless an officer is charged
    by law with the responsibility of collecting
    fees, the Commissioners' Court shall not in
    any event make any deduction from the authori-
    zed salary of such officer."
          In view of the foregoing statutes, you are advised
that the County Clerk of Grayson County is legally authorized
 Honorable Dean Martin, page 3 (WW- 1340


 to charge a fee for
                 .   certified
                     .. -      copies
                                 .    of any papers or records
 requlred or permittea oy law to be recorded under the provisions
 of Article 3930, Vernon's Civil Statutes, supra. In addition,
 it is the duty of each county clerk to collect such fees and
 deposit the same in the Officers1 Salary Fund of the county
 or In another such fund authorized by statute. However,Article
 3908, Vernon's Civil Statutes, provides as follows:
           "None of the fees mentioned in this title1
      shall be payable to any person whomsoever until
      there be produced, or ready to be produced, un-
      to the person owing or chargeable with the same,
      a bill or account in writing containing the
      particulars of such fees, signed by the clerk
      or officer to whom such fees are due, or by
      whom the same are charged, or by the successor
      in office, or legal representative of such
      clerk or officer."
           In view of this Article you are advised that a county
 clerk in his discretion may legally prepare certified conies
 of records In his office and forward same to the purchaser with
 a bill for same to be paid after delivery of the copies.
            It is noted that Sections 1 and 3 of Article 3912e,
  Vernon's Civil Statutes, would prohibit the state from making
  any payment of fees or commissions, not constituting a part of
  the cost assessed against the state in a particular case, to
-'the county clerk of Grayson County for any or all of the duties
  of his office. Consequently, the county clerk may not charge
  the state a fee for anv certified conies not entitled to be
  taxed against the state as court costs. Attorney General's
  Opinions W-628 (1959), W-658 (1959).
           In answer to your second question, you are advised
 that it is our opinion that the county clerk would be liable
 to the county for fees he failed to collect due to neglect on
 the part of said officer who Is charged with the responsibility
 of collecting the same. And that such fee could be withheld
 from his salary as authorized by Section 5, Article 3912e,
 supra, provided that such officer due to neglect failed to
 collect said fee and the required notice was given him according
 to the provisions of the Article. Also, under the provisions
 of Article 1937, Vernon's Civil Statutes, each county clerk
 is required before entering the office of county clerk to give

  1Title 61 (Fees of Office) Vernon's Civil Statutes
Honorable Dean Martin, Page 4 (WW-1340)


bond in the amount of $2,000 made payable to the Governor of
the State in a sum to be fixed by the Commissioners' Court but
not less than $2,000 or more than $10,000 which bond is con-
ditioned upon the safe-keeping of the records and the falth-
ful discharge of the duties of the office of county clerk. On
the basis of the statutes discussed above, there is no question
that the collection of fees due the county is an official duty
of a county clerk. Therefore, it Is our opinion that the County
Clerk of Grayson County would be liable to the county under his
official bond for any amount charged for certified copies and
not collected, due to the neglect of the clerk.

                       SUMMARY
          Although a county clerk may legally prepare certified
          copies of records In his office and forward them to
          a purchaser or party other than the state with a bill
          for same to be paid after delivery of the cOples, the
          county clerk Is directly responsible for the dollection
          of these funds and for accounting for them and deposit
          of them in the Officers' Salary Fund or to other author-
          ized funds. Also, the county clerk may be liable to
          Grayson County under his official bond for any amount
          of fees for certified copies delivered and charged but
          not collected due to the neglect of the clerk.
                                    Very truly yours,
                                    WILL WILSON
                                    Attorney General of Texas


1RW:mkh
                                    Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Sam Stone
Grundy,Williams
C. J. Taylor
John Hofmann
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore    ~'